Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
	Claims 7, 12 and 18 are objected to because they all recite the term “dected”. Examiner believes this is a typo and should read “detected”. Appropriate correction is required.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888).

As to claim 1, Lee (Figs. 4, 5) teaches an interface graphic display method for a terminal with a curved touch screen (The display can be flexible) [0051] having a main planar display area (E.g. where icon 210 is located) and first and second curved edge portions (E.g. where the left and right icons are located) located on two sides of the main planar display area, the method comprising: 
detecting a touch operation on the main planar display area when the terminal displaying an unlocking interface (Displaying unlocking interface 210); 
in response to detecting the touch operation, displaying on the main planar display area a touch graphic that indicates a press position of the touch operation (The position of the touch operation indicated by the movement of 210), and displaying an operation indication graphic (E.g. the icon for “Camera” to the right of 210) on the first curved edge portion or on the second curved edge portion (On the right edge); 
detecting that the touch graphic is being moved by user input towards the operation indication graphic (Detecting the movement of 210 as shown in Fig. 5A); and 


However, Lee does not teach enlarging the indication graphic.
On the other hand, Selker (Figs. 1-3) teaches in response to detecting that the graphic (E.g. cursor graphic 20) is being moved towards the operation indication graphic (E.g. graphic 40), enlarging a protrusion of the operation indication graphic towards the touch graphic (The graphic 40 is enlarged towards 20 as the distance between them gets smaller) [Col. 5, Lines 56-67; Col. 6, Lines 1-14].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the enlarging indication graphic of Selker with the touch panel of Lee because the combination would allow for a more convenient unlocking process, as the target icon is enlarged.

As to claims 8, 15, Lee and Selker teach the limitations of claim 1 above.
Lee also teaches a memory (160) storing instructions; and
one or more processors (180) in communication with the memory and configured to execute the instructions.

As to claims 4, 11, Lee teaches wherein the operation indication graphic is formed by combining one ellipse and one circle (Although square icons are displayed in Fig. 5, icons can be of any “size, shape, color or display position”. This is also well understood in the art as a means of providing selection inputs to a user) [0100-0101].

On the other hand, Selker teaches the protrusion is formed and enlarged by moving the circle towards the touch graphic along with a minor axis of the ellipse (Other display attributes and shapes can be utilized to achieve same expansion shown in Fig. 3) [Col. 7, Lines 63-67; Col. 8, Lines 1-8].

As to claims 5, 13, Lee teaches wherein the touch graphic is formed by combining a main circle and an auxiliary circle, and the auxiliary circle is related to a position and size of a 17Attorney Docket No. 43968-0571002 / Client Ref. No. 85184387US04protrusion of the touch graphic (Although square icons are displayed in Fig. 5, icons can be of any “size, shape, color or display position”. This is also well understood in the art as a means of providing selection inputs to a user) [0100-0101].

As to claims 6, 14, 19, Lee teaches wherein the operation indication graphic is partially displayed on the main planar display area of the curved touch screen (The flexible display can be curved such that part of the operation indication graphics shown in Fig. 5 are partially displayed on the noncurved area).

As to claims 7, 12, 18, Lee teaches displaying a disappearance picture of the touch graphic when the touch graphic and the operation indication graphic are not connected or overlapped but the touch operation is no longer detected (The controller 180 can disable the backlight and display after a predetermined period of not receiving an input) [0095].

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888) in view of Heikkinen (US 6,073,036).

As to claims 2, 9, 16, Lee teaches obtaining a pressure value of the touch operation [0055].
However, Lee and Selker not specifically teach altering GUI elements based on the pressure detection.
On the other hand, Heikkinen (Fig. 5) teaches adjusting a size of the touch graphic based on the pressure value (Adjusts the size of the magnification), wherein the size of the touch graphic is positively correlated to the pressure value [Col. 4, Lines 66-67; Col. 5, Lines 1-4; Col. 6, Lines 34-44].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the pressure-based magnification of Heikkinen with the input device of Lee, as modified by Selker, because the combination would allow for greater user interactivity with the interface.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2010/0269040) in view of Selker (US 5,565,888) in view of Kung (US 2002/0180763).

As to claims 3, 10, 17, Lee teaches obtaining a pressure value of the touch operation [0055].
However, Lee and Selker not specifically teach altering GUI elements based on the pressure detection.
On the other hand, Kung (Figs. 2, 7) teaches obtaining a pressure value of the touch operation [0028]; and 
adjusting a size of the operation indication graphic based on the pressure value, wherein the size of the operation indication graphic is positively correlated to the pressure value (Adjusting the entire screen based on the pressured exerted upon it, which includes all graphics) [0028-0029].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the pressure-based magnification of Kung with the input device of Lee, as modified by Selker, because the combination would allow for greater user interactivity with the interface.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691